                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MAMBERTO REAL,

          Plaintiff,

v.                              Case No:   2:18-cv-331-FtM-29NPM

MICHAEL PERRY, individual
capacity and CITY OF FORT
MYERS, official capacity,

          Defendants.



                          OPINION AND ORDER

     This matter comes before the Court on review of defendant

City of Fort Myers and defendant Michael Perry’s Motions to Dismiss

Plaintiff's Second Amended Complaint (Docs. ## 60, 61) filed on

August 27, 2019.    Plaintiff filed a Motion to Respond Defendant’s

Michael Perry Motion to Dismiss (Doc. #62) on August 29, 2019, and

a Motion to Respond Defendant’s City of Fort Myers Motion to

Dismiss (Doc. #63) on September 3, 2019.      For the reasons stated

below, the motions are due to be granted.

                                  I.

     Under Federal Rule of Civil Procedure 8(a), a Complaint must

contain a “short and plain statement of the grounds for the court’s

jurisdiction”, and a “short and plain statement of the claim

showing that the pleader is entitled to relief.”     Fed. R. Civ. P.

8(a)(1), (2).      This obligation “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citation omitted).        To survive dismissal, the factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”           Id. at 555.      See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citations omitted).

        A pleading drafted by a party proceeding unrepresented (pro

se) is held to a less stringent standard than one drafted by an

attorney, and the Court will construe the documents filed as a

complaint and amended complaint liberally.          Jones v. Fla. Parole

Comm'n, 787 F.3d 1105, 1107 (11th Cir. 2015).

                                     II.

        On August 1, 2019, the Court dismissed plaintiff’s Amended

Complaint without prejudice to filing a Second Amended Complaint

to the extent that plaintiff could state a plausible claim.           (Doc.

#55.)      The   Second   Amended   Complaint   (Doc.   #59)   asserts   the

following facts:      On or about December 25, 2016, plaintiff lost

his apartment after losing his job.        Plaintiff became homeless and

living in his car so he was admitted at Shelter Bob James Triage

in Fort Myers, Florida.      Plaintiff was discharged from the shelter




                                      2
on or about February 10, 2017, but remained homeless so he spent

his nights in his car in the parking lot of the shelter.

      On February 15, 2017, around 12:40 am, Officer Michael Perry

approached plaintiff’s car with a flashlight illuminating the

interior of the car without an introduction.             Officer Perry stated

“Hey you they do not want you here, I already know you have driver

license, you have five (5) seconds to leave or I am going to shoot

you NIGGER.”   (Doc. #59, p. 5.)       Officer Perry started counting to

5, and when he reached 5, Officer Perry removed his firearm from

its holster and pointed it at plaintiff’s face.              At that moment,

another officer, Officer Adam J. Miller, intervened by placing his

body between the gun and plaintiff. Plaintiff alleges that Officer

Miller saved his life. Plaintiff showed that his hands were empty,

he had no weapons in the car, and plaintiff states that he

presented no physical threat to the Officers.               Plaintiff states

that Officer Miller has since passed, but Officer Brittany Morris

was also on the scene with knowledge of the events.                Plaintiff

left the parking lot without physical injury or arrest.               The same

day, around 8:00 am, plaintiff filed a complaint against Officer

Perry at the Fort Myers Police Department.           The investigation was

opened, however Officer Perry’s body camera was broken and there

was   no   recording   and   Officer       Perry   was   exonerated    of   any

wrongdoing.




                                       3
       In   Count    One,   plaintiff     alleges       excessive        force    against

Officer     Perry.      Plaintiff      alleges      that      he   was    not    actively

resisting arrest or attempting to evade arrest.                          Plaintiff was

looking for the key to the car to leave the parking lot and was

not near Officer Perry. Plaintiff states that he had not committed

any illegal acts, and he was not a suspect for any crime.                         Officer

Perry knew that the 911 phone call came from the shelter, and

Officer Perry was informed by the shelter that plaintiff had a

valid driver license.            Officer Perry knew that plaintiff was

homeless     and     sleeping    in    his       car,   and    that      the    shelter’s

administrative staff wanted plaintiff removed from the parking

lot.    The shelter did not warn or tell plaintiff to leave the

parking lot.        Plaintiff alleges that Officer Perry’s conduct of

displaying a firearm showed a disregard of the risk of harm, and

violated his constitutional rights because Officer Perry had no

probably cause for arrest.

       In Count Two, plaintiff alleges that the City of Fort Myers

has a custom, policy, and practice of ignoring and failing to

discipline     misconduct       of    officers     when    they    use     unreasonable

excessive force.       Plaintiff alleges that Officer Perry’s acts and

omissions were carried out under the policies and practices of the

City of Fort Myers Police Department, and the City encouraged or

condoned his unconstitutional acts.




                                             4
                                III.

     The Court previously set forth the applicable standard when

reviewing a Fourteenth Amendment excessive force claim.          (Doc.

#55, p. 6.)    The only additional and relevant facts added in the

Second Amended Complaint are that Officer Perry’s camera was broken

and an additional witness was present at the scene.     The previous

finding still applies:     “Applying the Johnson 1 factors, drawing

the weapon in such a manner when plaintiff was not touched,

arrested, or injured was not the application of excessive force.

While plaintiff’s vehicle was stopped prior to the officer’s

arrival, the officer knew plaintiff was not authorized to be in

the parking lot and properly directed plaintiff to exit the vehicle

as a matter of course.”    (Id., p. 8.)   Plaintiff’s Second Amended

Complaint suffers from the same deficiencies in that it fails to

allege a constitutional violation.     For the same reason, i.e., the

lack of a constitutional violation, the Count against the City of

Fort Myers must also fail.    See Doc. #55, p. 11 (Noting that the

“City cannot be vicariously liable for the conduct of its officer

if that conduct did not violate the law.”).

     The Court finds that allowing further amendments will not

alter the result in this case, and plaintiff is unable to state a

plausible claim against the Officer and the City of Fort Myers.


     1   Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973).



                                  5
Therefore, the case will be dismissed with prejudice and without

leave to amend.

     Accordingly, it is now

     ORDERED:

     1. Defendant City of Fort Myers and defendant Michael Perry’s

Motions to Dismiss Plaintiff's Second Amended Complaint (Docs. ##

60, 61) are GRANTED and the Second Amended Complaint is dismissed

with prejudice.

     2.   The Clerk shall enter judgment accordingly, terminate all

pending motions and deadlines as moot, and close the file.

     DONE AND ORDERED at Fort Myers, Florida, this    19th   day of

September, 2019.




Copies:
Plaintiff
Counsel of record




                                 6
